Citation Nr: 1737123	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-15 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for liver disease, to include autoimmune hepatitis with cirrhosis.

2.  Entitlement to service connection for a liver transplant, to include as secondary to liver disease.

3.  Entitlement to service connection for cataracts, to include as secondary to liver disease.  

4.  Entitlement to service connection for diabetes, to include as secondary to liver disease.  

5.  Entitlement to service connection for a skin rash, to include as secondary to liver disease.  

6.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to liver disease.  

7.  Entitlement to service connection for a bilateral knee disability, to include as secondary to liver disease.  

8.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to liver disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1990 to May 1991, with additional periods of service in the Army Reserve.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction currently resides with the RO in Indianapolis, Indiana.

In May 2016 the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  

The Board previously remanded this matter in August 2016, and it has since been returned for additional appellate review.


FINDING OF FACT

In August 2017 the Veteran's death certificate was associated with the electronic claims file indicating that he died in August 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


